Citation Nr: 9920955	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran has verified active duty for training from August 
1990 to November 1990 and verified active military service 
from June 1991 to April 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 determination by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.


REMAND

A preliminary review of this appeal reveals that additional 
development is necessary before an equitable disposition may 
be rendered in this case.

Initially, the Board notes that the Department of Defense 
(DOD) has confirmed that the veteran had active military 
service in the United States Army from June 9, 1991 to April 
28, 1994.  Additional information in the veteran's Chapter 30 
file reveals that he also served in the United States Army 
Reserve, although the precise dates and type and nature of 
the veteran's Reserve service are unclear.  It does appear 
from the record that the veteran had active duty for training 
in the Army Reserves from August 1990 to November 1990.  In a 
statement received at the Board in June 1999, the veteran 
indicated that he was a current member of the Army Reserve 
and that he should be entitled to VA educational assistance 
based on his eight years of military service, presumably 
referring to both his active duty service and his Reserve 
service.  

The Board notes that the veteran's statements appear to raise 
the question of his eligibility for Chapter 30 benefits based 
on a combination of active duty service and service in the 
Selected Reserve.  In this regard, the Board notes that 
Chapter 30 educational assistance benefits may be awarded 
based on a combination of active duty service and Selected 
Reserve service, as well as based on active duty service 
alone.  See 38 U.S.C.A. §§ 3011; 3012 (West 1991).  Although 
the Board notes that the VA information portion of a Report 
of Contact with the Department of Defense indicates that the 
veteran is not eligible for Chapter 30 benefits based on such 
service (or "2 x 4" eligible), it does not appear to the 
Board that the RO has provided the veteran with the 
applicable legal criteria governing this specific provision 
of the law nor has he been provided with adequate reasons and 
bases as to why he does not qualify for Chapter 30 benefits 
under this provision.  

In light of the foregoing, and in order to ensure that all 
due process requirements are satisfied, this case is REMANDED 
to the RO for the following:

1.  The RO should verify the veteran's 
dates of service with the Army Reserve, 
and/or any other reserve components of 
the Armed Forces.  Specifically, the RO 
should clarify the dates of the veteran's 
service in the Selected Reserve.

2.  The RO should ensure that the above 
request is completed, and then 
readjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case which 
includes all applicable laws and 
regulations to include 38 U.S.C.A. § 3012 
and 38 C.F.R. § 20.7042(b).  The RO 
should also provide a clear explanation 
as to determination regarding the 
veteran's "2 x 4" eligibility pursuant 
to those provisions.  Thereafter, the 
veteran should be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain clarification and to 
afford the veteran due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current 

appeal.  No action is required of the veteran until he is 
notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


